Citation Nr: 0639629	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to higher initial disability ratings for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling prior to March 19, 2003, and as 30 percent 
disabling as of March 19, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD, 
with a 10 percent rating effective February 5, 2002.  

In March 2004, the veteran had a hearing before a Decision 
Review Officer (DRO).  In an April 2004 decision, the DRO 
granted a 30 percent rating for this condition, effective as 
of March 19, 2003.  This was not a full grant of the benefits 
sought on appeal because higher disability ratings are 
available for PTSD. Therefore, this issue is still before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Since the veteran had appealed the initial 10 percent rating, 
the Board will consider whether a higher rating should have 
been awarded prior to March 19, 2003, as well as whether a 
higher rating was warranted at any time after that date.  For 
this reason, the issue on appeal has been characterized as 
shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection. In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings.

The RO effectively assigned staged ratings by granting the 30 
percent rating from March 19, 2003, rather than the date 
service connection was granted.  It is necessary to remand 
the claim to ensure full and complete compliance with the 
duty-to-notify provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  In Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) the Court held that 
adequate VCAA notice applies to all five elements of a 
"service connection" claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. It 
cannot be said, in this case, that there has been sufficient 
compliance when the RO at no time sent a VCAA letter to the 
veteran notifying him of what was needed to substantiate the 
claims for higher ratings.  He was also not sent notice as to 
how VA assigns effective dates, even though staged ratings 
were assigned. The Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.

This case must also be remanded because the medical evidence 
of record is inadequate to render a decision at this time.  
It is clear from the medical evidence that the veteran's 
alcohol dependence affects his daily activities, but no 
attempt was made in this case to either (a) consider whether 
the veteran's alcohol dependence is secondary to his PTSD, or 
(b) if it isn't, separate current psychological impairment 
due to the service-connected PTSD as opposed to the alcohol 
dependence. When it is not possible to separate the effects 
of the service-connected condition from a non- service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability. See Mittleider v. West, 11 Vet. App. 181 (1998). 
A VA examination is necessary to determine which social and 
occupational impairment can be medically attributable to the 
veteran's service-connected condition and which symptoms are 
medically attributable to any non-service connected condition 
so that the proper rating can be assigned.  Furthermore, the 
last VA examination was conducted over three years ago, so 
information is needed as to the current severity of the 
condition.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

2. Obtain the veteran's medical records 
from the VA Medical Center in Cincinnati 
for psychiatric treatment from March 2004 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the VA medical 
records and any other outstanding 
evidence identified by the veteran, 
schedule him for a VA psychiatric 
examination to evaluate the current 
severity of his PTSD.  Any indicated 
studies must be performed, and the claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner. The examination report 
should reflect that the claims file was 
reviewed.

The examiner should first render an 
opinion as to whether the veteran's 
alcohol dependence is as likely as not a 
result of his PTSD.  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

If the examiner determines that the 
alcohol dependence is not related to the 
veteran's PTSD, then the examiner should 
provide an opinion concerning the current 
degree of social and occupational 
impairment resulting from the service-
connected PTSD as opposed to the alcohol 
dependence.  In addition, to the extent 
possible, the examiner should provide a 
Global Assessment of Functioning (GAF) 
score relating solely to the service-
connected PTSD.

The rationale for all opinions expressed 
must also be provided by the examiner.

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA),  have been 
completed, the RO should readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
case should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



